 1   DANIEL J. MULLER, SBN 193396
     dmuller@venturahersey.com
 2   VENTURA HERSEY & MULLER LLP
     1506 Hamilton Avenue
 3   San Jose, California 95125
     Telephone: (408) 512-3022
 4   Facsimile: (408) 512-3023
 5   Attorneys for Plaintiff Christopher J. Verbil
 6   James Y. Wu, SBN 213090
     James.Wu@quarles.com
 7
     QUARLES & BRADY LLP
 8   1990 N. California Blvd., 8th Floor
     Walnut Creek, California 94596
 9   Telephone: (925) 658-0300
10   Facsimile: (602) 417-2932

11   Counsel for Defendant Mesa Airlines, Inc.
12
                            IN THE UNITED STATES DISTRICT COURT
13
14                            CALIFORNIA NORTHERN DISTRICT

15                                                   Case No. 5:19-cv-03812-NC
     CHRISTOPHER J. VERBIL,
16                                                   STIPULATION AND [PROPOSED]
                             Plaintiff,              ORDER FOR DISMISSAL WITHOUT
17
                                                     PREJUDICE
18                    vs.

19   MESA AIRLINES, INC.,                            Complaint Filed: June 30, 2019
                                                     Judge: Hon. Nathanael M. Cousins
20                            Defendant.
21
22
23
24
25
26
27
28

                                              1
               STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
 1                             STIPULATION FOR DISMISSAL
 2          WHEREAS, the Parties have agreed that their dispute shall be resolved via binding
 3   private arbitration;
 4          IT IS HEREBY STIPULATED by and between the parties to this action, through
 5   their designated counsel, that the above entitled action be dismissed without prejudice
 6   pursuant to Federal Rule of Civil Procedure 41.
 7          IT IS SO STIPULATED.
 8   DATED: September 30, 2019         VENTURA HERSEY & MULLER LLP
 9
10                                      By:   /s/ Daniel J. Muller
                                              Daniel J. Muller
11
                                              Attorneys for Plaintiff Christopher J. Verbil
12
13
     DATED: September 30, 2019         QUARLES & BRADY LLP
14
15
                                        By:   /s/ James Y. Wu
16                                            James Y. Wu
17                                            Attorneys for Defendant Mesa Airlines, Inc.

18
19                                            ORDER

20          PURSUANT TO STIPULATION, IT IS SO ORDERED.

21                                                    ES DISTRICT
                                                     T            C
     Dated: September 30
                      __, 2019                     TA
22
                                                                             O
                                              S




                                                                              U
                                             ED




                                                                               RT




23                                     Hon. Nathanial Cousins, Magistrate
                                         UNIT




                                                               DTE
                                                           GRAN
24
                                                                                      R NIA




25                                                                                s
                                                                      M. Cousin
                                         NO




                                                            thanael
                                                   Judge Na
                                                                                      FO




26
                                           RT




                                                                                  LI




27                                                ER
                                              H




                                                                             A




                                                       N                      C
                                                                         F
28                                                         D IS T IC T O
                                                                 R

                                              2
               STIPULATION AND [PROPOSED] ORDER FOR DISMISSAL WITHOUT PREJUDICE
